Citation Nr: 1806089	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD).

2.  Entitlement to service connection for a left shoulder disability, to include DJD.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972 and August 2005 to March 2010.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran's right knee claim was first denied in a July 1973 rating decision.  The Veteran requested to reopen the claim in May 2010, such that the submission of new and material evidence would typically be required.  However, during the course of this appeal, additional service treatment records (STRs) were received that may be relevant to this claim.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2017).  As such, the submission of new and material is not required in this case for VA to consider the Veteran's right knee claims on the merits.  

Further, the Board acknowledges that the Veteran's representative submitted an extension request in May 2017, requesting 90 days from the receipt of certain materials to submit additional evidence in support of the Veteran's claims.  However, review of the record indicates that the Veteran's representative was provided with a complete copy of the Veteran's claims file in August 2016, such that access to the requested files had previously been provided.  Thus, the Board finds that the representative's request had previously been satisfied, and more than the requested 90 days was subsequently provided for the submission of additional materials.  This, coupled with the classification of the Veteran's case as advanced on the docket (AOD) and the additional time afforded to the Veteran given the remand instructed below, compels the Board to find that the request has been satisfied and consideration of the claims on their merits is proper at this time.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for right knee and left shoulder disabilities, including DJD.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

First, the Board finds that there are VA and private treatment records that have not yet been associated with the claims file.  To that end, the Veteran reported a right knee injury following a motor vehicle accident in September 2005.  Thereafter, the Veteran received private therapy through the AACA (Automobile Accident Compensation Administration), and underwent VA arthroscopic surgeries in 2008 and 2009.  See VA treatment record dated June 2013.  As these records have not yet been associated with the claims file and are likely relevant to the Veteran's claim, all reasonable efforts must now be made to obtain them.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Further, the Board acknowledges that the Veteran underwent pertinent VA knee and shoulder examinations in May 2010, May 2011, and May 2013.  However, the Board finds that these examinations are inadequate for the purpose of adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, none of the examiners fully addressed the impact of the Veteran's September 2005 in-service car accident on the claimed disabilities, to include whether the incident aggravated any preexisting right knee condition.  See Shedden v. Principi, 381 F.3d 1163 (2004); El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  As such, the Board finds that new examinations are now warranted, such that the full scope of the Veteran's military and medical histories may be properly reviewed.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all VA treatment records for the Veteran prior to November 2010 and after October 2013, to include any orthopedic surgical reports from 2008 and 2009.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Contact the Veteran and request that he identify all private providers of medical treatment for his right knee disability, to include therapy provided by the AACA (Automobile Accident Compensation Administration, also known as the Administración de Compensaciones por Accidentes de Automóviles).  Request that the Veteran provide authorization for release of all identified private medical records to VA.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claims may be readjudicated.

3.  Schedule the Veteran for new VA right knee and left shoulder examinations.  The claims file and a copy of this remand must be made available for review, and the examination reports must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

Each examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a.  The right knee examiner must indicate the following:

i.  Identify all right knee disabilities that have been present in the Veteran during the course of this appeal;

ii.  Identify whether it is clear and unmistakable (obvious and manifest) that the disability existed prior to either period of service (February 1971 to November 1972, or August 2005 to March 2010).  

1.  If the examiner finds that the Veteran's  disability clearly and unmistakably existed prior to either period of service, then the examiner must opine as to whether it is clear and unmistakable (obvious and manifest) that the pre-existing disability was not aggravated by a subsequent period of service.  In other words, is it clear and unmistakable that any worsening of the disability was due to the natural progression of the disability?

Specifically, the Board seeks an opinion as to whether the Veteran clearly and unmistakably demonstrated a right knee disability prior to his second period of service, and whether said disability was clearly and unmistakably aggravated by the September 2005 motor vehicle accident. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

2.  If the examiner finds that a disability did not clearly and unmistakably exist prior to a period of service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability began in service, was caused by service, or is otherwise related to service spanning either February 1971 to November 1972, or August 2005 to March 2010.

b.  The left shoulder examiner must indicate the following:

i. Identify all left shoulder disabilities that have been present in the Veteran during the course of this appeal;

ii. For each disability, indicate whether it is at least as likely as not (50 percent probability or more) that the condition began in service, was caused by service, or is otherwise related to military service, to include service from February 1971 to November 1972 and August 2005 to March 2010.

In this regard, the examiner is explicitly asked to address the Veteran's in-service September 2005 motor vehicle accident.  

In formulating the opinions, the examiners are advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his attorney and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


